MEMORANDUM **
California state prisoner Raymond Alford Bradford appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Bradford contends that the district court erred by determining that his petition *727failed to allege specific, particularized facts which entitle him to habeas corpus relief on the grounds raised in the petition. In the petition, Bradford claims that he was deprived of good time credit, in violation of due process, as the result of disciplinary proceedings associated with hundreds of alleged violations over a period of several years. We conclude that the district court did not err in determining that Bradford’s broad allegations did not meet the specificity requirement. See Mayle v. Felix, 545 U.S. 644, 655, 125 S.Ct. 2562, 162 L.Ed.2d 582 (2005); Jones v. Gomez, 66 F.3d 199, 204-05 (9th Cir.1995); see also Boyd v. Thompson, 147 F.3d 1124, 1127-28 (9th Cir.1998) (noting that Congress has authorized the district courts to summarily dismiss a facially defective habeas petition).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.